FILED
                            NOT FOR PUBLICATION                            AUG 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LORENA MEYER,                                    No. 12-17065

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00734-WHA

  v.
                                                 MEMORANDUM*
DOLLY MATTENEUCCI; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Lorena Meyer appeals pro se from the district court’s judgment dismissing

her employment action alleging various federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6), Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2010), and we affirm.

      The district court properly dismissed Meyer’s action because Meyer failed to

allege facts sufficient to support one or more elements of her claims. See id. at

341-42 (although pro se pleadings are liberally construed, plaintiff must allege

sufficient facts to state a plausible claim); Cholla Ready Mix, Inc. v. Civish, 382

F.3d 969, 973 (9th Cir. 2004) (conclusory allegations, unwarranted deductions, or

unreasonable inferences need not be accepted as true); see also, e.g., Pinnacle

Armor, Inc. v. United States, 648 F.3d 708, 716 (9th Cir. 2011) (elements of due

process claim); Thornton v. City of St. Helens, 425 F.3d 1158, 1166-67 (9th Cir.

2005) (elements of equal protection claim); Parks Sch. of Bus., Inc. v. Symington,

51 F.3d 1480, 1487 (9th Cir. 1995) (elements of 42 U.S.C. § 1981 claim); Miller v.

Maxwell’s Int’l Inc., 991 F.2d 583, 587 (9th Cir. 1993) (no individual liability

under Age Discrimination in Employment Act); Guz v. Bechtel Nat’l, Inc., 8 P.3d

1089, 1113-14 (Cal. 2000) (elements of discrimination claim under California’s

Fair Employment and Housing Act).

      The district court did not abuse its discretion by denying Meyer’s motion for

leave to amend because Meyer failed to cure the defects in her due process and

equal protection claims, failed to allege sufficient facts in support of her proposed

Title VII retaliation claim, and was barred by the doctrine of res judicata from


                                           2                                    12-17065
pursuing her proposed First Amendment claim. See Platt Elec. Supply, Inc. v.

EOFF Elec., Inc., 522 F.3d 1049, 1054 (9th Cir. 2008) (setting forth standard of

review, and noting that district court does not abuse its discretion by denying leave

to amend where amendment would be futile); Vasquez v. County of Los Angeles,

349 F.3d 634, 646 (9th Cir. 2004) (elements of prima facie case of retaliation under

Title VII); Stewart v. U.S. Bancorp, 297 F.3d 953, 957 (9th Cir. 2002) (setting

forth elements of the doctrine of res judicata, which bars re-litigation of claims

adjudicated on the merits in a prior action).

      The district court did not abuse its discretion by denying Meyer’s motions

for reconsideration under Federal Rules of Civil Procedure 60(a) and 60(b) because

Meyer failed to establish grounds for such relief. See Garamendi v. Henin, 683

F.3d 1069, 1077-80 (9th Cir. 2012) (setting forth standard of review and factors

warranting reconsideration under Rule 60(a)); Sch. Dist. No. 1J, Multnomah Cnty.,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and factors warranting reconsideration under Rule 60(b)).

      We do not address issues raised for the first time in Meyer’s reply brief. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                    12-17065